DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims ? are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (US 20140355796 A1, hereinafter Xiang) and in view of Lee (US 20170188174 A1),  ISOPart3 (“Information Technology, High Efficiency Coding and Media Delivery in Heterogeneous Environments, Part 3, 3D audio”, ISO/IEC JTC 1/SC 29, 23008-3:201x(E), October 12, 2016, IDS, p.797)
Claim 1: Xiang teaches an audio decoding device (title and abstract, ln 1-15, an audio signal decoder in fig. 1) comprising: a memory (a buffer, para 129) configured to store at least a portion of a coded audio bitstream (bitstream 31 stored in an intermediate device, para 37; the bitstream 31 is encoded by content creator 22, para 36); and one or more processors (one or more processors perform method steps, para 113) configured to: 
decode, based on the coded audio bitstream, a representation of a soundfield (SHC represents sound field and encoded at content creator 22 in fig. 3, para 22 and stored in an intermediate device, para 37; and decoded at content consumer 24 in fig. 3, para 23);
rendering by feeds via BRIR filter in a room (para 40-42) or via HRTF filter without the room echo (para 43-44).
However, Xiang does not explicitly teach wherein decode, based on the coded audio bitstream, a syntax element indicating a selection of either a head-related transfer function HRTF or a binaural room impulse response BRIR; and render, using the selected HRTF or BRIR, speaker feeds from the soundfield. 
ISOPart3 teaches an analogous field of endeavor by disclosing an audio decoding device (e.g., decoder described in section 4.1 Decoder block diagram, start from p.2) and wherein a syntax element is disclosed (flagHRIR in Syntax of frequency domain binuarual renderer parameters FdBinauralRendererParam, p.502) to indicate a selection of either a head-related transfer function HRTF or a binaural room impulse response BRIR (rendering by using HRIR filter if flagHRIR=1, and by using BRIR filter if flagHRIR=0, table 257, p.506, and wherein HRIR is a representative of a HRTF in time-domain inherently), and render, using the selected HRTF or BRIR, speaker feeds from a soundfield (an application of Syntax FdBinauralRendererParam at the decoder, e.g., HOA-to-Binaural rendering by using BRIR or HRTF data in the binaural rendering at the decoder, section 17.4 Interface for binaural room impulse responses BRIRs, p.500-501; e.g., by using standard output devices such as loudspeakers or headphones, p.511; from a 3D input audio signals in HOA format, section 17.4 described above) for benefits of achieving a 3D sound effect either in a room by loudspeakers or in a virtual space by headphones (WIRE interactivity, p.511 and section 17.4.1, Introduction, p.500-501).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the syntax element and wherein the syntax element indicates the selection of either the head-related transfer function HRTF or the binaural room impulse response BRIR, and render, using the selected HRTF or BRIR, the speaker feeds from the soundfield, as taught by ISOPart3, to the rendering  in the audio decoding device, as taught by Xiang, for the benefits discussed above.
However, the combination of Xiang and ISOPart3 does not explicitly teach the syntax element is decoded based on the coded audio bitstream.
It has been a recognized problem and need in the art, which may include a design need to solve the problem for enhancing a flexibility and integrity of a voice codec in configuration and operations adapting for a variety of applications and there had been a finite number of identified, predictable potential solutions for enhancing system flexibility and integrity:
1. encoding and then decoding the syntax for enhancing the system integrity and compatibility, 2. Not encoding/decoding the syntax, but local creation, for emphasizing operation flexibilities,  
it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have pursued the known potential solutions with a reasonable expectation of success or obvious to try, see MPEP 2141, III.
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have applied encoding and then decoding the syntax above in the obvious to try, to the syntax in the audio decoding device, as taught by the combination of Xiang and ISOPart3, for the benefits discussed above.
	Claim 6 recites an audio encoding device and operated in an opposite direction of the audio decoding device as recited in claim 1 and thus, rejected according to claim 1 above. 
Claim 14 has been analyzed and rejected according to claim 1 above because claim 14 recites essential same features as recited in claim 1.
Claim 19 has been analyzed and rejected according to claims 1, 6, 14 above.
Claim 2: the combination of Xiang and ISOPart3 further teaches, according to claim 1 above, wherein the one or more processors are further configured to: decode, based on the coded audio bitstream, a syntax element indicating whether reverb is enabled or disabled, wherein the one or more processors are further configured to render the speaker feeds selectively using reverb based on the syntax element indicating whether reverb is enabled or disabled (Xiang, a reverb is exchanged with, e.g., Gaussian white noise that matches EDR and FDIC, etc., i.e., the reverb disactivated, para 59; syntax representation of an on/off action or status, e.g., flag_BRIR, table 257, p.506, and ISOPart3, QMF domain tapped-delay line QTDL in high frequency bands activated while QMF domain reverberator are turned off in the high frequency bands, para 5 of p.427).
Claim 7 has been analyzed and rejected according to claims 6, 2 above.
Claim 15 has been analyzed and rejected according to claims 14, 2 above.
Claim 20 has been analyzed and rejected according to claims 19, 2 above.

Claims 2-5, 7-13, 15-18, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (above) and in view of reference ISOPart3 (above) and Kraemer et al. (US 20130202129 A1, hereinafter Kraemer).
Claim 3: the combination of Xiang and ISOPart3 teaches all the elements of claim 3, according to claim 2 above, except explicitly teaching wherein the one or more processors are further configured to: decode, based on the coded audio bitstream, a syntax element indicating whether doppler is enabled or disabled, wherein the one or more processors are further configured to render the speaker feeds selectively using doppler based on the syntax element indicating whether doppler is enabled or disabled.
Kraemer teaches an analogous field of endeavor by disclosing an audio decoding device (title and abstract, ln 1-15 and an audio signal decoder in a user system 140 of fig. 1A/1B, para 33) and wherein a syntax element is disclosed (an index element ENABLE_DOPPLER in table 1, para 62) and one or more processors are disclosed (multiple processors or processor cores, para 109) configured to decode, based on the coded audio bitstream (through streaming module 120A in fig. 1A/1B and transmitted from the encoder in the 110A to the decoder in the 140 in figs. 1A/1B), a syntax element indicating whether doppler is enabled or disabled (object metadata includes object attributes listed in table 1, para 62; and element 112A encodes the audio objects together with associated attribute metadata, para 29; the rendered 142A of the 140 decodes the encoded audio objects for rendering via one or more loudspeakers, para 33), wherein the one or more processors are further configured to render the speaker feeds selectively using doppler based on the syntax element indicating whether doppler is enabled or disabled (including index ENABLE_DOPPLER in table 1 and according to the index, to perform or not to perform doppler process, para 62; audio signals 244 to the speakers 250 in fig. 2) for benefits of enhancing 3D sound rendering in a more accurate manner by considering attributes of sound sources such as location, velocity, directivity, etc. (para 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the one or more processors in the audio decoding device and configured to decode, based on the coded audio bitstream, the syntax element indicating whether doppler is enabled or disabled, wherein the one or more processors are further configured to render the speaker feeds selectively using doppler based on the syntax element indicating whether doppler is enabled or disabled, as taught by Kraemer, to the one or more processor in the audio decoding device, as taught by the combination of Xiang and ISOPart3, for the benefits discussed above.
Claim 8 has been analyzed and rejected according to claims 7, 3 above.
Claim 16 has been analyzed and rejected according to claims 15, 3 above.
Claim 21 has been analyzed and rejected according to claims 20, 3 above.
Claim 2: the combination of Xiang, ISOPart3, and Kraemer further teaches, according to claim 1 above, wherein the one or more processors are further configured to: decode, based on the coded audio bitstream, a syntax element indicating whether reverb is enabled or disabled, wherein the one or more processors are further configured to render the speaker feeds selectively using reverb based on the syntax element indicating whether reverb is enabled or disabled (Xiang, a reverb is exchanged with, e.g., Gaussian white noise that matches EDR and FDIC, etc., i.e., the reverb disactivated, para 59; syntax representation of an on/off action or status, e.g., flag_BRIR, table 257, p.506, and ISOPart3, QMF domain tapped-delay line QTDL in high frequency bands activated while QMF domain reverberator are turned off in the high frequency bands, para 5 of p.427 and Kraemer, through REVERB_ENABLE_PROCSS in table 1 (continued), para 62).
Claim 7 has been analyzed and rejected according to claims 6, 2 above.
Claim 15 has been analyzed and rejected according to claims 14, 2 above.
Claim 20 has been analyzed and rejected according to claims 19, 7 above.
Claim 4: the combination of Xiang, ISOPart3, and Kraemer further teaches, according to claim 3 above, wherein the one or more processors are further configured to: 
decode, based on the coded audio bitstream (Xiang, best to try discussed above, and Kramer, decoding the encoded object metadata including the object attributes in table 1, para 62), a syntax element indicating whether occlusion is enabled or disabled (Kraemer, attribute ENABLE_OBSTRUCTION in table 1 (continued), para 62), wherein the one or more processors are further configured to render the speaker feeds selectively using occlusion based on the syntax element indicating whether occlusion is enabled or disabled (Kraemer, the obstruction listed in tables 2/3 and depending on how the sound sources are occluded or blocked, para 62).
Claim 9 has been analyzed and rejected according to claims 8, 4 above.
Claim 17 has been analyzed and rejected according to claims 16, 4 above.
Claim 22 has been analyzed and rejected according to claims 21, 9 above.
Claim 5: the combination of Xiang, ISOPart3, and Kraemer further teaches, according to claim 3 above, wherein the one or more processors are further configured to: decode, based on the coded audio bitstream, a plurality of room reverb coefficient sets (Kraemer, REVERB_PRESET as part of the object attributes in the encoded object metadata in table 1 (continuous), para 62), each of the room reverb coefficient sets corresponding to a different candidate position (Kraemer, table 3, indicating a bathroom, a living room, etc., in table 3); and select a particular room reverb coefficient set from the plurality of room reverb coefficient sets, wherein the one or more processors are further configured to render the speaker feeds using the selected room reverb coefficient set (Kraemer, e.g., sound source in an auditorium is rendered differently from a sound source in a living room, etc., para 64).
Claim 10 has been analyzed and rejected according to claims 9, 5 above.
Claim 18 has been analyzed and rejected according to claims 17, 5 above.
Claim 23 has been analyzed and rejected according to claims 22, 10 above.
Claim 11: the combination of Xiang, ISOPart3, and Kraemer further teaches, according to claim 10 above, wherein the one or more processors are further configured to: generate, based on signals generated by one or more microphones, the representation of the soundfield (Xiang, SHC acquired by various microphone array configurations, para 28-30).
Claim 12: the combination of Xiang, ISOPart3, and Kraemer further teaches, according to claim 11 above, wherein the one or more processors are further configured to: determine a current location of the one or more microphones (Kraemer, the sound source location defined by REERB_PRESET in table 3, para 64, e.g., bathroom, cave, chamber, etc., as indoor while Forest, Mountains, City, etc., as outdoor in table 3, para 64; the microphone array is located at the same soundfield location as the sound source in fig. 9, para 93); and select, based the current location of the one or more microphones, the HRTF or the BRIR (BRIR is inherently selected for indoor soundfields due to room impulse response, while HRTF is inherently selected for the outdoor location such as Mountain, Forest, etc.,  for virtual soundfield, and  mountain, Forest, etc., inherently do not have loudspeakers arranged).
Claim 13 has been analyzed and rejected according to claim 12 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654